DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 1-5, 7-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (US 2005/0009428) (Porter) in view of Joachim et al. (US 5,869,142), taken in view of evidence provided by Young (Oleic Acid). 
Regarding claims 1-5, 7-12, and 14
Porter teaches a cementitious board comprising a cementitious core and a reinforcing fabric disposed on at least one face of the cementitious core, wherein a resinous coating is applied to the reinforcing fabric, wherein the reinforcing fabric is a non-woven scrim comprising glass fibers made of C-glass. See, e.g., abstract, paragraphs [0019], [0057-0058], and [0093], and claim 5. Porter teaches C-glass is coated with a polyvinyl chloride plastisol resinous coating (i.e., polymer composition comprising a polymer consisting essentially of polyvinyl chloride) in liquid form in order to make it alkali-resistant. The polyvinyl chloride plastisol virtually completely encapsulates each strand, i.e., a continuous coating. Paragraphs [0085], [0088], and [0093]. 
Porter does not explicitly teach the coating comprising an alkali scavenger, wherein the alkali scavenger is present at about 0.5% by weight to about 20.0% by weight of the total weight of the coating, wherein the alkali scavenger comprises an acid having a pKa of greater than about 3, wherein the acid is in a liquid state at 25ºC, wherein the acid is homogenously dispersed within the coating.

With respect to the difference, Joachim teaches applying a weak acid to a glass fiber mat before hardening the binder to improve the mechanical properties of the glass fiber mat, See, e.g., abstract, column 1, lines 45-52, and column 2, lines 4-13 and 46-48.
Joachim teaches the weak acid is added in an amount of 0.5 to 10% by weight based on the solids content of the binder, wherein the weak acid can be added to the liquid binder and thus applied with the liquid binder onto the glass fibers. Column 1, lines 56-59 and column 2, lines 46-48.
As Joachim expressly teaches, applying the weak acid to the glass fiber mat improves in particular the tensile strength and the recovery of the mat after compression, especially when the mat has been stored for some time (i.e., aged), in particular the tensile strength and the recovery of mats comprising glass fibers having an alkali oxide content of 8 to 25 mol percent. Column 2, line 56 – column 3, line 2.
As Joachim expressly teaches, when the acid is added in an amount of less than 0.5% by weight, no improvement of the mechanical properties is observed. Column 1, lines 59-61. 
 As Joachim expressly teaches, when the acid is added in an amount of more than 10% by weight, no improvement of the mechanical properties is observed, but actually a reduction of mechanical properties. Column 1, lines 61-64. 
Joachim and Porter are analogous art as they are both drawn to coating compositions for glass fiber fabrics. 
	In light of the motivation of applying a weak acid to a glass fiber fabric as provided by Joachim, and given Porter teaches C-glass fibers possess an alkali oxide content of 9-21 mol% (Porter, Table 1; 0-8 boric oxide + 9-13 soda = 9-21 mol%), it therefore would have been obvious to one of ordinary skill in the art to include oleic acid in an amount of 0.5 to 10% by weight of the polyvinyl chloride resinous coating of Porter, in order to improve the mechanical properties of the C-glass fibers of the nonwoven scrim, particularly tensile strength and the recovery after compression, with respect to aging, and thereby arrive at the claimed invention. 
	

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	As evidenced by Young, oleic acid is a liquid, an organic acid, has a boiling point of 360ºC, has a melting point of 13ºC, and comprises at least 10 carbon groups and one ethylenic bond (Young, see information profile, physical properties). Given Yong states oleic acid is a liquid and has a melting point below room temperature, it is clear oleic acid is in a liquid state at 25ºC. 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (US 2005/0009428) (Porter) in view of Joachim et al. (US 5,869,142), as applied in claim 1 above, and further in view of Papazoglou et al. (US 2012/0282432) (Papazoglou).
Regarding claims 6 and 13
Porter in view of Joachim teaches all of the limitation of claim 1 above, however does not explicitly teach the coating composition comprising diisonoyl phthalate or dioctyl terephthalate. 
With respect to the difference, Papazoglou teaches a flame-retardant plastisol comprising polyvinyl chloride, plasticizer, and zeolites that are useful as coatings for fabrics, wherein material for such fabrics include glass, wherein the plasticizer is diisonoyl phthalate (DINP). See, e.g., abstract and paragraphs [0019] and [0037].

Papazoglou and Porter in view of Joachim are analogous art as they are both drawn to PVC plastisol in the field of construction and textile industry. Paragraph [0047]. 
In light of the motivation of including DINP as provided by Papazoglou, it therefore would have been obvious to one of ordinary skill in the art to include DINP in the polyvinyl chloride plastisol coating of Porter in view of Joachim, in order to increase flexibility, and thereby arrive at the claimed invention. 

Response to Arguments
The previous rejection of claim 1-14 are substantially maintained. Any modification to the rejection is in response to the amendment of claims 1 and 8. 
	
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive, as set forth below. 

Applicants primarily argue:
“Although an oleic acid is disclosed in Example 8 of Joachim et al. Joachim et al. are only concerned with a polymer binder of a phenolic condensation resin. The Examiner states that, “Joachim is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claim invention (i.e., the polymer composition comprises a polymer consisting essentially of polyvinyl chloride, polyamide, or a combination thereof; glass reinforcement for a cementitious board)”. See page 7 of the current Office Action. Applicant respectfully disagrees. Joachim et al. provide no motivation to use their acid in any coatings as described by Porter et al. The glass-fiber mat of Joachim et al. includes spun glass fibers with a specific phenolic condensation resin binder. Joachim et al. certainly do not suggest that any weak acid in any binder system would improve the mechanical properties of a glass-fiber mat. There is no suggestion or motivation in Joachim et al. to use any binder system other than a phenolic condensation resin binder.”

Remarks, pg. 7
The Examiner respectfully traverses as follows:
	Firstly, the fact remains Joachim teaches oleic acid, the alkali scavenger, is applied to the glass fiber in order to protect/improve the glass fiber strength over time. Abstract, column 1, lines 45-64, column 2 line 46 – column 3, line 2. Joachim does not explicitly teach the oleic acid is applied to interact with the specific binder in order to provide the improvements to glass fiber strength nor does Joachim explicitly teach the oleic acid fails to improve the glass fiber strength over time when combined with a different binder. Therefore, it would be obvious to one of ordinary skill in the art to add the oleic acid to the liquid binder, the polyvinyl chloride plastisol, of Porter to coat the glass fibers, with a reasonable expectation to improve the glass fiber strength over time.	
Secondly, it is noted that while Joachim does not disclose all the features of the present claimed invention, Joachim is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention (i.e., polymer composition comprises a polymer consisting essentially of polyvinyl chloride, polyamide, or a combination thereof; glass reinforcement for a cementitious board), In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, i.e., adding an alkali scavenger to a liquid binder, and in combination with the primary reference, discloses the presently claimed invention. It is further noted Joachim is not used to teach the polymer composition.  
	
	
Applicants further argue:
“Additionally, there is no indication that the weak acid of Joachim et al. in a coating of Porter et al. would homogenously disperse within a coating and provide any coating that is a continuous coating on the at least one glass fiber as claimed. Specifically, since See Col. 2, lines 52-55. Certainly Joachim et al. recognize and understand there are dispersion variations that exist with different binder systems and different acids. Moreover, the binder of Joachim et al. is certainly not a coating that is a continuous coating as claimed. Clearly, the binder of Joachim et al. is sprayed onto the fibers while the fibers fall onto a transport band. See Col. 2, lines 41-44. One skilled in the art would understand that spraying a binder onto the fibers as they fall would not provide any continuous coating on the at least one glass fiber as claimed.”

Remarks, pg. 6-7
The Examiner respectfully traverses as follows:
	Firstly, Applicant has provided no evidence showing oleic acid is incompatible with the components of the polyvinyl chloride plastisol or a polyvinyl chloride plastisol comprising oleic acid is incapable of forming a continuous coating.
Secondly, the fact remains Joachim teaches oleic acid, the alkali scavenger, is applied to the glass fiber in order to protect/improve the glass fiber strength over time. Abstract, column 1, lines 45-64, column 2 line 46 – column 3, line 2. Joachim teaches the weak acid can be added to the liquid binder and thus applied with the liquid binder to the fibers. Column 2, line 46-48. Joachim does not explicitly teach the oleic acid is applied to interact with the specific binder in order to provide the improvements to glass fiber strength. Joachim does not explicitly teach the oleic acid fails to improve the glass fiber strength over time when combined with a different binder. Joachim does not explicitly teach a binder system comprising the oleic acid is incapable of forming a continuous coating. Therefore, it would be obvious to one of ordinary skill in the art to add the oleic acid to the liquid binder, the polyvinyl chloride plastisol, of Porter to coat the glass fibers, with a reasonable expectation to improve the glass fiber strength over time.	
Thirdly, it is noted that while Joachim does not disclose all the features of the present claimed invention, Joachim is used as teaching reference, and therefore, it is not necessary for In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, i.e., adding an alkali scavenger to a liquid binder, and in combination with the primary reference, discloses the presently claimed invention. It is further noted Joachim is not used to teach the polymer composition or continuous coating and it is not required Joachim teach the polymer composition or continuous coating.
	
	
Applicants further argue:
“Further, Joachim et al. are silent as to any glass reinforcement for a cementitious board as claimed. Rather, Joachim et al. are concerned with glass-fiber mats for thermal insulating material. See Col. 1, lines 13-19. Joachim et al. are concerned with elasticity of the insulating material and high recovery thereof after compression so that the insulating material can be stored, transported and deformed for use at the final location. See Col. 1, lines 13-19. Admittedly, Joachim et al. discuss improving the tensile strength and recovery of mats comprising glass fibers having a particular alkali oxide content; however, the improvement to tensile strength and recovery of a compressed mat is only with a phenolic condensation resin binder.”

Remarks, pg. 8
“In fact, since Joachim et al. are not at all concerned with either a glass reinforcement for a cementitious board or a polymer composition as claimed, one skilled in the art would not be motivated to combine Porter et al. with Joachim et al. to provide for the glass reinforcement for a cementitious board as claimed.”

Remarks, pg. 8

The Examiner respectfully traverses as follows:
Firstly, in response to applicant's argument that Joachim is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Joachim is reasonable pertinent to the particular problem with which the applicant is concerned in view of paragraphs [0003-0006] and [0046], as Joachim is drawn to improving the tensile strength of a glass fiber mat using oleic acid. Abstract and column 1, lines 45-64. Further, Joachim is in the field of applicant’s endeavor as it is related to coating compositions for glass fiber fabrics. 
Secondly, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would be motivated to combine Porter and Joachim, in order to improve the mechanical properties of the glass fibers, particularly tensile strength and recovery after compression, as set forth on pages 4-5 of the Office Action mailed 08/16/2021 and in the Office Action above. It is further noted retention of tensile strength is a desired property in Porter. Paragraph [0095]. 
	Thirdly, Joachim teaches the improvements of the mechanical properties of the glass-fiber mat, including tensile strength and recovery, is obtained by adding the oleic acid to the glass-fiber mat. Abstract, column 1, lines 45-64, column 2 line 46 – column 3, line 2. Therefore, it appears the improvements of glass fiber strength over time is attributed to the presence of the oleic acid. Given the oleic acid is not required to interact with the particular binder in order to achieve this effect, it would have been obvious to one of ordinary skill in the art to include the oleic acid in the polyvinyl chloride resinous coating of Porter, in order to improve the mechanical properties of the C-glass fibers with a reasonable expectation of success. 

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789